Citation Nr: 0636583	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture of left tibia with benign bone cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1952 to May 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased rating for residuals of fracture 
left tibia with benign bone cyst, currently evaluated as 20 
percent disabling.

In January 2003, the RO also granted a separate 10 percent 
rating for limitation of flexion due to arthritis in the left 
knee, secondary to residuals of fracture left tibia with 
benign bone cyst.


FINDINGS OF FACT

The veteran's residuals of fracture of left tibia with benign 
bone cyst are manifested by complaints of left knee pain, 
swelling, and instability, and objective findings of 
extension most severely limited to 10 degrees with additional 
limitation due to pain and weakness, degenerative arthritis, 
and a genu varus deformity with use of a knee brace. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
higher, for residuals of fracture of left tibia with benign 
bone cyst have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (2006).

2.  The criteria for a separate 20 percent rating, but no 
higher, for limitation of extension of the left leg have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2006); VAOPGCPREC 9-2004 (2004).

3.  The criteria for a separate compensable rating for 
lateral instability or subluxation of the left leg have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
for a left leg condition and the respective responsibilities 
of each party for obtaining and submitting evidence by way of 
an October 2002 VA letter, prior to the January 2003 rating 
decision.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of any 
additional information or evidence, which, in effect, would 
include any evidence in his possession.

The Board notes that the October 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
provision given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
October 2002 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, as the 
decision below is favorable to the veteran, any defect with 
respect to the content of the notice requirement was non-
prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated in June 2003, and private 
medical records dated in May 2003 and August 2004.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in November 2002, 
May 2004, and January 2005 and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

The RO originally granted service connection for fracture of 
the left tibia in August 1954, assigning a noncompensable (0 
percent) rating, effective May 14, 1954.  This rating was 
confirmed in August 1974.  In February 1976, the RO assigned 
an increased rating of 10 percent for the left leg, effective 
June 5, 1974; and assigned an increased rating of 20 percent 
in April 1979, effective May 17, 1978.  In February 1981, the 
RO reduced the rating to 10 percent, effective May 1, 1981; 
but increased the rating back to 20 percent in May 1981, 
effective May 17, 1978.  The 20 percent rating was confirmed 
in May 1981.

In October 2002, the veteran filed a claim for an evaluation 
in excess of 20 percent for the left leg condition.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's left leg disorder is rated as 20 percent 
disabling under 38 C.F.R. § 4.71A, Diagnostic Code (DC) 5262 
for impairment of the tibia and fibula.  In February 2005, 
the RO also granted a separate 10 percent rating under DC 
5260 for limitation of flexion due to arthritis of the left 
knee, secondary to residuals of fracture to the left tibia 
with bone cyst.  

A November 2002 VA examination report shows complaints of 
pain, stiffness, swelling, weakness, fatigue, lack of 
endurance, and instability to the left tibia/fibula.  The 
veteran also complained of flare-ups with any prolonged 
walking or standing.  He indicated that pain lasted up to two 
to three weeks, losing 40 percent of function in the 
tibia/fibula and that he treated with rest and elevation.  He 
reportedly used a brace for the left knee, which was down to 
the proximal tibia/fibula, but denied any kind of crutch or 
cane.  He stated that his condition adversely affected his 
daily activities in that he was very unstable and had fallen 
several times.  On physical examination, the veteran 
ambulated with a limp, favoring his left lower extremity, and 
wore a long brace.  His pain level was an 8 on a scale of 1 
to 10, with 10 being severe.  Visualization of the left 
tibia-fibula revealed a well-healed nontender surgical scar 
that measured 8-inches on the medial aspect of the 
tibia/fibula proximally.  The left tibia/fibula was tender to 
palpation along the area of the shin and gastrocnemius 
muscle.  Range of motion of the knee joint was from 10 to 100 
degrees.  For the ankle, neutral position was with the foot 
at 90 degrees to the ankle.  X-rays of the left tibia/fibula 
showed moderate degenerative joint disease in the medial 
compartment of the knee and a heel spur.  The diagnosis was 
status post fracture of the left tibia/fibula with bone cyst 
with residuals; and status postop osteotomy, proximal tibial 
shaft.

A May 2003 private medical record shows complaints of left 
knee pain for several years with some clicking and popping 
and occasional locking of the knee.  Physical examination 
showed an 11-cm curved anteromedial incision over the 
proximal tibia, and varus alignment.  The range of motion was 
from 10 to 110 degrees.  There was crepitus in the medial 
compartment with no varus or valgus laxity.  X-ray 
examination showed narrowing of the medial joint space in the 
left knee with bone on bone changes in the medial 
compartment.  The lateral left tibia showed some sclerosis of 
the bone on the medial aspect of the proximal tibia from a 
healed tibia fracture.  The impression was left knee pain 
with end-stage arthritis with varus alignment.  A July 2003 
private medical record notes that while he might have a 
degenerative meniscus tear, the majority of the veteran's 
problem was arthritis and genu varus deformity.

June 2003 VA medical records show complaints of pain and 
swelling in the left knee and an assessment of arthritis in 
the knee.  In January 2004, a VA medical record also shows an 
assessment of degenerative joint disease of the left knee.

A May 2004 VA examination report shows complaints of chronic 
daily pain at a 5 to 10 out of 10 and occasional feelings of 
weakness.  There was no redness, warmth, or swelling of the 
left leg except distally.  The veteran had lack of endurance 
with long distance walking.  Symptoms were worse with 
standing and walking more than 30 minutes.  He was unable to 
lift more than 20 pounds.  Pain was relieved by rest, 
elevation, and pain medicines.  Bending or squatting was not 
possible.  He had additional limitation with walking, 
standing, and weightbearing for more than 30 minutes during 
the flare-up, and also occasional instability of the left 
knee.  He reportedly used a left knee hinged brace.  Chronic 
pain in the left ankle and knee was reported to have a 
moderate impact on the veteran's usual occupation and daily 
activities.  On physical examination, active and passive 
range of motion in the left knee was from 0 degrees of 
extension to 120 degrees of flexion.  The examiner noted that 
the veteran had full extension standing, but during 
examination the extension was -5 degrees.  The left knee was 
painful in flexion from 100 to 120 degrees and extension -20 
to 0 degrees.  Full extension was achieved with some 
difficulty due to pain.  Extension in the left ankle was from 
0 to 5 degrees and painful; flexion was 0 to 30 degree and 
painful from 30 to 35 degrees.  There was additional 
limitation due to pain, fatigue, weakness, and lack of 
endurance with repetitive use in both involved joints.  The 
veteran had crepitance, moderate to severe, present in the 
left knee movement, but not at the left ankle.  There was 
diffuse swelling of both joints to a moderate degree without 
any redness, warmth, or effusion.  There was no instability 
in either joint.  There was guarding of movements with 
walking, standing, and weight-bearing for more than 30 
minutes.  Stairs were difficult; and bending or squatting was 
not possible.  Lifting weight more than 25 to 30 pounds also 
was not possible because of the pain.  Swelling of the distal 
left leg with edema was present; and the veteran had limping 
at times due to flare-up.

An August 2004 statement from a private physician notes that 
the veteran's tibia fracture might be a contributing factor 
for the veteran's malalignment and subsequent arthritis in 
the knee.  A January 2005 addendum to the May 2004 VA 
examination report also shows the examiner's opinion that the 
veteran's left knee arthritis was as likely as not related to 
the veteran's left tibial fracture, sustained in service in 
1952, resulting in surgical osteotomy at the proximal tibia.

As noted, the veteran's left leg disorder is rated as 20 
percent disabling under DC 5262 for impairment of the tibia 
and fibula.  The left knee also has a separate 10 percent 
rating for limitation of flexion due to arthritis, secondary 
to residuals of fracture to the left tibia with bone cyst 
under DC 5260.

A 20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability under DC 5262.  
In order to get the next higher 30 percent rating, the 
evidence must show malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent rating is 
assigned for nonunion of the tibia and fibula with loose 
motion, requiring brace.  The words "moderate" and 
"marked" are not defined in the VA Schedule for Rating 
Disabilities.  

Upon review, the next higher 30 percent rating is warranted 
under DC 5262.  The medical evidence shows a genu varus 
deformity with malalignment and use of a knee hinge brace.  
Bending and squatting was not possible and there was 
additional limitation with walking, standing, and weight-
bearing longer than 30 minutes.  As a whole, this rises to 
the level of a marked knee disability.  A 40 percent rating 
is not warranted, because even though the veteran uses a knee 
brace, there is no medical evidence of nonunion of the tibia 
and fibula.

As noted, on appeal, the knee was granted a separate 10 
percent rating under DC 5260 for limitation of flexion due to 
arthritis, secondary to residuals of fracture of the left 
tibia with benign bone cyst.  

Separate ratings under DC 5260 (for limitation of flexion) 
and 5261 (for limitation of extension) may be assigned for 
the same joint.  VAOPGCPREC 9-04 (2004).  Arthritis, due to 
trauma, substantiated by x-ray findings will be rated as 
degenerative arthritis.  DC 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  DC 5003.  The 
average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  

Under DC 5261, extension limited to 5 degrees warrants a 
noncompensable rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; and extension limited to 45 
degrees warrants a 50 percent rating.  The medical evidence 
shows that the most severe limitation of extension was to 10 
degrees in November 2002 and May 2003, with complaints of 
pain from 0 to 20 degrees of extension in May 2003.  The May 
2003 examiner also noted that there was additional limitation 
due to pain, fatigue, weakness, and lack of endurance with 
repetitive use.  In evaluating the level of disability, 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint must be 
considered.  38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A separate 10 percent rating 
is warranted for extension limited to 10 degrees; but based 
on the findings of additional limitation due to pain, all 
doubt is resolved in the veteran's favor and the next higher 
20 percent rating is granted for limitation of extension to 
15 degrees.  A rating higher than 20 percent is not warranted 
as the medical evidence does not show extension limited to 20 
degrees.

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under DC 5003 (or 
5010) and for the instability under DC 5257 if a compensable 
rating is warranted pursuant to both diagnostic codes. 
VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).   The 
medical evidence, however, does not show objective findings 
of instability in the knee.  November 2002 and May 2004 VA 
examination reports show complaints of occasional 
instability.  The veteran also was observed limping and using 
a brace.  However, the veteran had no instability on physical 
examination in May 2004.  A May 2003 private medical record 
also shows no varus or valgus instability.  Additional 
evidence shows malalignment in the knee as a result of the 
left leg disability, but this already has been compensated 
under the 30 percent rating assigned under DC 5262 for 
malunion of the tibia and fibula with marked knee disability.  

The only other applicable diagnostic code that allows for a 
rating higher than 30 percent is DC 5256 for knee ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary, 28th Edition, p. 
86.  The medical evidence, however, does not show any 
ankylosis in the left leg.  Thus, DC 5256 does not apply.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence shows complaints 
of pain and swelling with increased physical activity and the 
inability to bend, squat, or lift over 20 pounds.  Any 
functional loss related to the left knee, however, already is 
contemplated by the 30 percent rating assigned under DC 5262 
and the separate 20 percent rating assigned under DC 5261.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The veteran stated on a November 2002 VA 
examination that his condition adversely affected his 
occupation in that he now was unable to get a job.  While 
this shows the veteran's left leg affects his employability, 
there is no evidence of marked interference with employment, 
as the veteran has not been found unable to work because of 
his leg.  The evidence also does not show frequent periods of 
hospitalization for the left leg.  As a whole, this case does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the residuals of 
fracture of left tibia with benign bone cyst more closely 
approximates the criteria for a 30 percent rating under 
38 C.F.R. § 4.71a, DC 5262, but no higher, and a separate 20 
percent rating under DC 5261, but no higher.  See 38 C.F.R. 
§ 4.7.


ORDER

Entitlement to an evaluation of 30 percent, but no higher, 
for residuals of fracture of left tibia with benign bone cyst 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to a separate 20 percent rating, but no higher, 
for limitation of extension of the left leg due to arthritis 
is granted, subject to the rules and payment of monetary 
benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


